Name: Council Regulation (EEC) No 3898/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 383/90 Official Journal of the European Communities 30. 12 . 89 COUNCIL REGULATION (EEC) No 3898/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possibil ­ ity of remedying any unfavourable situations which might arise , including in the African, Caribbean and Pacific States (ACP States) following the implementa ­ tion of the system ; } Whereas experience from the application of the Com ­ munity scheme in the first 1 5 years has shown that the scheme has to an appreciable extent achieved its intended objectives ; whereas it is therefore appropriate to maintain its fundamental features, namely a reduc ­ tion in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex II , and a reduction in customs duties within the limits of Community fixed reduced-duty amounts for preserved pineapples, extracts of coffee and tobacco ; Whereas, since 1 March 1986, the Kingdom of Spain and the Portuguese Republic have applied the Com ­ munity system of generalized preferences, in compli ­ ance with Articles 178 and 365 of the Act of Accession ; Whereas in the multilateral trade negotiations, in accordance with paragraphs of the Tokyo Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries : whereas, therefore, the agricultural products listed in Annex IV, originating in the least-developed developing countries which appear in the list in Annex V to this Regulation, should be totally exempt from customs duties ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/79 (5) and Commission Regulation (EEC) No 3040/83 ($), a procedure should be laid down to regu ­ larize imports actually made within the fixed reduced ­ duty amounts opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas such methods of administration call for close and particularly rapid cooperation between the Mem ­ ber States and the Commission ; Having regard to the opinion of the Economic and Social Cbmmittee (3), Whereas within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff pre ­ ferences on certain agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries : whereas the preferential treat ­ ment proposed in that offer consists, in respect of cer ­ tain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80 (4), of a reduction in the fixed component of the charge appli ­ cable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas pre ­ ferential imports of the products concerned should be effected in general without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed ^hat the objectives of the system of generalized preferences would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Community continue to apply generalized tariff preferences, in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said (') OJ No C 165,3 . 7 . 1989, p. 86 . ( 2) OJ No C 256, 9 . 10 . 1989, p. 150 . 0 OJ No C 298, 27 . 1 1 . 1989, p. 46. (5) OJ No L 175, 12.7. 1979, p. 1 . (4) OJ No L 323, 29. 11 . 1988 , p. 1 . (6) OJ No L 297, 29. 10. 1983 , p . 13 . 30. 12. 89 Official Journal of the European Communities No L 383/91 shares allocated to that economic union may be carried out by any one of its members, Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex II , originating in the countries and territories listed in Annex III, subject to the customs duties given in respect of each of them, without quantitative limita ­ tions ; whereas the benefit of such preferential terms should be reserved for products originating in the coun ­ tries and territories under consideration, the concept of 'originating products' being adopted in accordance with Commission Regulation (EEC) No 693/88 0 ; Whereas both Poland and Hungary have seen their economic situation decline to the point where they face similar problems, as those countries to which the gener ­ alized preferences have applied in the past ; whereas they should therefore benefit from the system of gener ­ alized preferences in order to increase their export earnings with a view to stimulating their economic development, to promote their industrialization and to accelerate their rate of growth ; whereas the benefit should only be accorded for the duration of their economic restructuring, estimated at five years, without prejudice to the annual character of the Community's system of generalized preferences ; Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas therefore it is inappropriate that the Republic of Korea should bene ­ fit from the system of generalized tariff preferences as long as this practice continues ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, pre ­ paration and transmission of these statistics Council Regulations (EEC) No 1736/75 0 and (EEC) No 3367/87 0 ; Whereas by Council Regulation (EEC) No 1672/89 (4) the customs duties applicable under the Common Cus ­ toms Tariff to a number of tropical products were reduced on a most-favoured-nation basis ; whereas for the sake of greater clarity and administrative simplicity it is appropriate to exclude from the lists of products in Annexes II and IV hereto those products which are the subject of a rate of customs duty on a most-favoured ­ nation basis equal to or lower than the rate of customs duty which would be applicable under the generalized tariff preferences ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the fixed reduced-duty amount HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1990, the Common Customs Tariff duties shall be :  partially suspended within the framework of global fixed reduced-duty amounts in respect of the prod ­ ucts listed in Annex I ,  partially or totally suspended in respect of the prod ­ ucts listed in Annex II ,  totally suspended in respect of the products listed in Annex IV, Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  listed in Annex III , as regards the products in Annexes I and II ,  listed in Annex V, as regards the products in Annex IV. 3 . The preferences granted by this Regulation are sus ­ pended, on a temporary basis, for products originating in the Republic of Korea. The benefit of the fixed reduced-duty amounts opened for imports of unmanufactured tobaccos specified in Annex I is not granted for products originating in China. 4. Preferential entry as provided for in this Regulation shall be subject to conformity with the rules of the ori ­ gin of products determined by Regulation (EEC) No 693/88 . Entry under the fixed reduced-duty amounts opened for imports of unmanufactured Virginia 'flue-cured' type tobaccos shall be subject to the production of a certificate of authenticity issued by one of the auth ­ orities listed in Annex II to Commission Regulation (EEC) No 4128/87 0. Pisco and singani , listed in Annexes II and IV and fall ­ ing within CN code ex 2208 90 51 , and tequila falling within CN code ex 2208 90 53, shall qualify for the pre ­ ferential system subject to the production of an attest ­ (') OJ No L 77, 22. 3 . 1988, p. 1 . (2) OJ No L 183 , 14.7. 1975 , p. 3 . 0 OJ No L 321 , 11 . 11 . 1987, p. 3 . (4) OJ No L 169, 19 . 6 . 1989, p. 1 . (5) OJ No L 387 , 31 . 12 . 1987, p. 1 . No L 383/92 Official Journal of the European Communities 30. 12. 89 ation of authenticity in the certificate of origin and drawn up according to the procedure referred to in Regulation (EEC) No 693/88 . 5 . The fixed reduced-duty amounts and the partial or total suspensions of duties, without quantitative limita ­ tions , shall be administered in accordance with the fol ­ lowing provisions . Member States shall be informed by the Commission of the drawings made. Article 4 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States conforming to Article 3 and shall inform each of them as soon as it receives notification of the exhausting of the volumes opened. It shall ensure that the drawing which uses up any of these fixed amounts is limited to the balance available and, to this end, specify the amount to the Member State which proceeds to the last drawing. The fact that the fixed amounts have been exhausted shall forthwith be brought to the notice of Member States . This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties ('C '- Series). 2 . The Member States shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 3 may be charged without interrup ­ tion against the fixed reduced-duty amounts . Each Member State shall guarantee free access to these fixed amounts to the importers of the products in ques ­ tion as far as the balance of the volumes opened permits . Article 5 SECTION I Provisions concerning the administration of the global fixed reduced-duty amounts Article 2 Community imports of the products listed in Annex I shall benefit from the customs duties specified for each product, within the framework of the fixed reduced ­ duty amounts, of which the. volumes are specified in column 5 of that Annex. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community shall not be charged against these fixed reduced-duty amounts . Article 3 The fixed reduced-duty amounts shall be administered by the Commission . By 28 February 1991 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged at 31 December 1990. Up to the limit of the balance remaining, and at the request of the Mem ­ ber States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Com ­ mission shall inform the other Member States thereof. If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product, accompanied by a certificate of origin and subject to a fixed reduced-duty amount and if this declaration is accepted by the cus ­ toms authorities, the Member State concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . The requests for drawings, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay. The drawings are granted by the Commission following the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing fixed amount. If the quantities requested corresponding to a certain date are greater than the available balance of the fixed reduced-duty amount, allocation shall be made on a pro rata basis with respect to the requested quantities . SECTION II Products of Chapters 1 to 24 of the Common Customs Tariff imported without quantitative limitations Article 6 1 . Community imports of the products listed in Annex II originating in the countries listed in Annex III shall benefit from the customs duties specified for each product, without prejudice to the levying of addi ­ tional duties which may be applicable . 2. The products listed in Annex IV originating in the countries listed in Annex V shall be imported into the Community free of customs duties without prejudice to 30. 12 . 89 Official Journal of the European Communities No L 383/93 the levying of additional duties which may be appli ­ cable . Article 7 Where the Commission finds that imports of products benefiting from the treatment provided for in Article 6 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disadvantage, the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in question from the country or countries or territory or territories which are the cause of such disadvantage. Such mea ­ sures may also be taken in the event of actual or poten ­ tial serious disadvantage which is confined to a single region of the Community. Article 8 1 . The Commission may decide, by means of a Regu ­ lation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 7 is applied . 2. Where action on the part of the Commission is requested by a Member State, the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was noti ­ fied . The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in question . Article 9 Articles 7 and 8 shall prejudice neither the application of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty, or any other safeguard clauses which might possibly be applied . SECTION III General provisions Article 10 The Member States shall , within six weeks of the end of each quarter, at the latest, forward to the Statistical Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a generalized preferential , treatment in accordance with the provisions of the pres ­ ent Regulation . These results, transmitted according to the headings of the combined nomenclature and where applicable of the Taric shall show the country of origin , value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . Article 11 The Commission shall see that the Statistical Office of the European Communities ensures the publication of the annual statements of set-off. Article 12 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 13 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 8 December 1989. For the Council The President R. DUMAS No L 383/94 Official Journal of the European Communities 30. 12 . 89 ANNEX I List of products subject to fixed reduced-duty amounts Order No CN code Description Rate of duty Fixed reduced ­ duty amount (in tonnes) ( 1 ) (2) (3 ) (4) (5) 50.0015 ex 2008 20 51 ex 2008 20 59 ex 2008 20 71 ex 2008 20 79 ex 2008 20 91 ex 2008 20 99 Preserved pineapples, in slices, half slices or spirals 15% + AD S/Z (&gt;) 32 850 50.0025 ex 2008 20 51 ex 2008 20 59 ex 2008 20 71 ex 2008 20 79 ex 2008 20 91 ex 2008 20 99 Preserved pineapples, other than in slices, half slices or spirals 12 % + AD S/Z (&gt;) 47 320 50.0030 ex 2101 10 11 Extracts of coffee, obtained by a water method of extraction from roasted coffee, put in powder form, granulated, in grains , in tablets or in a similar solid form 9 % 19 200 50.0040 2401 10 10 2401 20 10 Unmanufactured tobacco  Flue-cured Virginia type 6 % with min. of ECU 16 and max. of ECU 27/ 100 kg net weight 66 950 50.0050 2401 10 50 2401 10 70 2401 10 80 2401 10 90 2401 20 50 2401 20 70 2401 20 80 2401 20 90 Unmanufactured tobacco - Other, excluding the sun-cured oriental type 14 % with min. of ECU 28 and max. of ECU 3 1 / 100 kg net weight 20 000 (') Additional duty on sugar. To be levied where the sugar content exceeds 17 % by weight m the case of products falling within CN code ex 2008 20 51 and 19 % by weight for products of CN code ex 2008 20 71 . 30. 12 . 89 Official Journal of the European Communities No L 383/95 ANNEX II List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) (c) (d) Order No CN code Description Rate of duty ( 1 ) (2) (3) (4) 52.0010 010119 10 Live horses Horses, for slaughter (e) Free 52.0020 0101 19 90 Other 12% 52.0030 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh, chilled or frozen Free 52.0040 0206 1099 0206 21 00 0206 29 99 Edible offal fresh, chilled or frozen Of bovine animals 2% 52.0050 0206 8091 0206 9091 Of horses, asses, mules and hinnies 5% 52.0053 0207 31 00 0207 50 10 Fatty livers of geese or ducks, fresh, chilled or frozen Free (f) 52.0055 0208 10 10 Other meat and edible meat offal , fresh, chilled or frozen of domestic rabbits 7% 52.0060 52.0070 0208 1090 0208 20 00 Of rabbits, other than domestic rabbits, or hares Of frogs' legs Free 52.0080 0208 90 10 Of domestic pigeons 5% 52.0085 0208 90 30 Of game, other than of rabbits or hares Free 52.0090 0208 9090 Other Free 52.0100 0301 10 90 Live fish Ornamental saltwater fish Free (**) 52.0110 0301 91 00 Trout 10% (**) 52.0120 ex 030199 90 Dogfish and other sharks Atlantic halibut and lesser or Greenland halibut 4 % (**) 52.0130 0302 1 1 00 Fish, fresh or chilled Trout 10% (**) (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to ; be determined by application of the CN code and corresponding descrip ­ tion taken together. (b) Preferences are not to be granted in respect of products marked with one asterisk, originating in China. (c) Preferences are not to be granted in respect of products marked with two asterisks, originating in Greenland or Poland. : (d) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only taken entries. (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. (ft No AGR is levied. No L 383/96 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3&gt; (4) 52.0140 0302 21 10 Lesser or Greenland halibut 4% (**) 52.0150 52.0160 0302 21 30 0302 65 Atlantic halibut Dogfish and other sharks 4% (**) 52.0170 0302 70 00 Livers and roes 5 % (**) 52.0180 0303 21 00 Fish, frozen Trout 10% (**) 52.0190 52.0200 030331 10 0303 31 30 Lesser or Greenland halibut Atlantic halibut 4% (**) 52.0210 0303 75 Dogfish and other sharks 4% (**) 52.0220 03038000 Livers and roes 5 % (**) 52.0230 0304 10 1 1 0304 2011 Fish fillets and other fish meat, fresh, chilled or frozen Frozen fillets of trout 10% (**) 52.0240 ex 03041098 Of shark and Atlantic or lesser Greenland halibut 4% (**) 52.0250 0304 2061 0304 20 69 Of shark 10% (* ») 52.0260 ex 0304 2098 Of halibut 10% (**) 52.0270 ex 030490 98 Of shark Of Atlantic or lesser Greenland halibut 4 °/o (**) 52.0280 52.0290 ex 0305 3090 0305 59 70 0305 69 30 Fish, dried, salted or in brine, smoked fish, whether or not cooked before or during the smoking process Fillets of Hilsa spp., in brine Atlantic halibut 10 % (**) 52.0300 0305 69 50 Salmon 2% (**) 52.0310 ex 0305 69 90 Hilsa spp., in brine 8% (**) 52.0320 0306 1 1 00 Crustaceans Rock lobster and other sea crawfish 7% (**) 52.0330 52.0340 0306 12 0306 13 10 Lobsters Shrimps and prawns 4% (**) 52.0350 0306 13 90 Other shrimps and prawns 4,5 % (**) 52.0360 52.0370 52.0380 0306 14 0306 19 10 ex 0306 19 90 Crabs Freshwater crayfish Perullus spp. 4 % (**) 52.0390 0306 21 00 Rock lobster and other sea crawfish 7 % (**) 52.0400 52.0410 0306 22 0306 23 10 Lobsters Shrimps and prawns 4% (**) 30 . 12. 89 Official Journal of the European Communities No L 383/97 ( 1 ) (2) (3) (4) 52.0420 0306 23 90 Other shrimps and prawns 4,5% (**) 52.0430 52.0440 0306 24 0306 2910 Crabs Freshwater crayfish 4% (**) 52.0450 ex 0306 29 90 Perullus spp. 4% (**) 52.0460 0307 21 00 0307 29 10 0307 29 90 Scallops, and other molluscs 4 %  (**) 52.0470 0307 31 10 Mussels (Mytillus spp.) 5,5 % (**) 52,0480 0307 31 90 Mussels (Perna ssp.) 4% (**) 52.0490 0307 39 10 Mussels (Mytillus ssp.) 5,5 % (**) 52.0500 52.0510 0307 39 90 0307 41 0307 49 11 Mussels (Perna ssp.) Cuttlefish and squid 4% (**) 52.0520 0307 49 19 Cuttlefish 5,5 % (**) 52.0530 52.0540 52.0550 52.0560 0307 49 31 0307 49 33 0307 49 35 0307 49 38 0307 49 51 0307 49 71 0307 49 91 0307 49 99 0307 5100 0307 59 10 0307 59 90 0307 91 00 030799 13 0307 99 19 0307 99 90 Squid Cuttlefish Squid Octopus 4% (**) 52.0570 0409 00 00 Natural honey 25% 52.0580 ex 0410 00 00 Edible products of animal origin, not elsewhere specified or included  Royal jelly 4% ex 0410 00 00  Other 2% 52.0590 52.0600 0505 10 90 0505 9000 Skins and other parts of birds, with their feathers or down, powder and waste of feath ­ ers or parts of feathers Feathers of a kind used for stuffing ;down Other Free 52.0610 0509 0090 Natural sponges of animal origin Other Free 52.0620 0602 10 90 Other live plants (including their roots), cuttings and slips Unrooted cuttings and slips Other 6% 52.0625 0602 40 90 Budded or grafted roses 6% No L 383/98 Official Journal of the European Communities 30. 12.89 ( 1 ) (2) (3) (4) 52.0630 0602 99 30 0602 99 45 0602 99 49 0602 99 59 ex 0602 99 70 0602 9991 ex 0602 99 99 Trees and shrubs, excluding fruit and forest trees and shrubs ; other live plants, cuttings and roots, excluding yuccas and cacti not planted in pots, tubs, boxes or the like 12% 52.0640 ex 0602 99 70 ex 0602 99 99 Yuccas and cacti, not planted in pots, tubs, boxes or the like 8% 52.0660 52.0670 0603 1015 ex 0603 10 29 Orchids and anthurium 15% 52.0690 060390 00 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purpos ­ es , driedydyed, bleached, impregnated or otherwise prepared. 7 % 52.0700 ex 0604 10 90 0604 91 10 060491 90 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for orna ­ mental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared Fresh 7% 52.0710 ex 0604 1090 0604 99 10 Not further prepared than dried 2% 52.0720 0604 9990 Other 14% 52.0730 0706 9030 Horse-radish (Cochlearia armoracia) 7% 52.0740 ex 0709 20 00 Other vegetable, fresh or chilled Asparagus, from 1 October to 31 January 12% 52.0750 52.0760 ex 0709 30 00 ex 0709 40 00 Aubergines, from 1 January to 3 1 March Celery, other than celeriac, from 1 January to 31 March 9% 52.0765 0709 51 30 Chantarelles Free 52.0770 0709 60 99 Pimento 5% 52.0780 52.0790 ex 0709 90 70 ex 0709 9090 ex 0709 90 90 Courgettes, from 1 January to the last day of February Pumpkins and courgettes, from 1 January to the last day of February Other, excluding parsley, from 1 January to 3 1 March 9% ex 0709 90 90 Okra Free 52.0800 071040 00 Vegetables (uncooked or cooked by steaming or by boiling in water), frozen Maize 3% 52.0810 0710 80 59 Fruit of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 5% : 52.0820 ex 0710 8090 Other  Okra 13% 30. 12. 89 Official Journal of the European Communities No L 383/99 ( 1 ) (2) (3) (4) 52.0830 071190 30 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption Maize 3% 52.0840 071190 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 5% 52.0850 ex 0711 9070 Okra Free ex 071 190 70 Bamboo shoots 6 % - 52.0855 0712 20 00 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared Onions 8% 52.0860 ex 0712 3000 Mushrooms, excluding cultivated mushrooms 6% 52.0870 ex 0712 90 90 Horse-radish (Cochlearia armoracia) Free ex 0712 9090 Okra 7% 52.0880 0713 1090 ex 0713 20 90 Dried leguminous vegetables, shelled, whether or not skinned or split Other Other, excluding chickpeas of the species Cicer arietinum 2% 52.0890 52.0900 ex 0713 2090 0713 31 90 0713 32 90 0713 33 90 0713 39 90 Chickpeas of the species Cicer arietinum not for sowing Beans of the genera Phaseolus or Vigna, not for sowing Free 52.0910 0713 5090 ex 0713 9090 Broad beans ( Vicia faba var. major) and horse beans (Vicia faba var. eguina, Vicia faba var. minor) not for sowing Other peas, other than cajan peas of the species Cajanus cajan 3% 52.0920 ex 0713 9090 Cajan peas of the species Cajanus cajan Free 52:0930 52.0940 0714 20 10 0714 9090 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith Sweet potatoes for human consumption (e) Other Free 52.0960 52.0990 0802 50 00 0802 9090 Pistachios Other nuts Free 52.1000 0803 0090 Dried bananas, including plantains Free 52.1010 ex 0804 1000 Dates For industrial transformation, excluding the manufacture of alcohol, or for condition ­ ing for retail sale in immediate packings with a net capacity of 1 1 kg or less (e) 8% 52.1020 08044010 Avocados, from 1 December to 31 May 3,5 % 52.1030 08044090 Avocados, from 1 June to 30 November 6% 52.104a ex 08045000 Guavas and mangosteens Free (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. No L 383/ 100 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) 52.1050 ex 0805 2010 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 2090 Clementines, from 15 May to 15 September Mandarins (including tangerines and satsumas); wilkings and other similar citrus hy ­ brids, from 15 May to 15 September 16 % 52.1060 ex 0805 30 90 Limes (Citrus aurantifolia var. lumio and var. limetta) 9,6% 52.1070 ex 0807 10 10 Watermelons, from 1 November to 30 April 6,5 % 52.1080 0807 20 00 Papaws (papayas) Free 52.1085 ex 0809 2010 Sour cherries (prunus cerasus), fresh 1 1 % MIN 3 ECU/ 100 kg net ex 0809 20 90 Sour cherries (prunus cerasus), fresh 1 1 % 52.1090 08094090 Sloes 7% 52.1095 08102010 Raspberries 9% 52.1100 08102090 0810 3090 Other berries 5% 52.1110 081040 30 Bilberries of the species Vaccinium myrtillus Free 52.1120 081040 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 3% , 52.1130 0810 40 90 ex 0810 90 80 Other berries 5% 52.1140 081090 10 081090 30 Kiwis Tamarinds, cashew-apples, lychees, jackfruit, sapodillo plums 6% 52.1150 ex 08 10 90 80 Rose-hip fruit Free ex 081090 80 Other stone fruit 7 % . ex 0810 90 80 Other fruit 6 % 52.1155 0811 1090 Fruit and nuts, incooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter Strawberries, not containing added sugar or other sweetening matter 13% 52.1160 0811 20 59 Blackberries (brambleberries), mulberries 8% 52.1165 081120 39 Black-currants, not containing added sugar or other sweetening matter 10% 52.1170 0811 20 90 Other berries 6 % 52.1180 0811 90 50 Bilberries (fruit of the species Vaccinium myrtillus) 7 % 52.1190 08119070 Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 2% 52.1200 ex 081 1 90 90 Quinces 10% ex 0811 9090 Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 90 30 and 0810 90 80 6% ex 0811 9090 Rose-hip fruit Free 30. 12 . 89 Official Journal of the European Communities No L 383/ 101 ( 1 ) (2) (3 ) (4) 52.1205 ex 0811 20 19 Raspberries, with a sugar content not exceeding 30 % by weight 18% 0811 2031 Raspberries, not containing added sugar or other sweetening matter 14% 52.1210 ex 0811 2011 ex 0811 90 10 Fruit falling within heading Nos0801 , 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 6% 52.1215 0811 20 51 Red-currants, not containing added sugar or other sweetening matter 10% 52.1220 ex 08 11 2019 ex 081190 30 Fruit falling within heading Nos0801 , 0803, 0804 (except figs and pineapples), 080540 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10,0810 90 30 and 0810 90 80 6% 52.1230 081290 30 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for im ­ mediate consumption Papaws (papayas) Free 52.1240 0812 9040 Bilberries (fruit of the species Vaccinium myrtillus) 2% ­ 52.1250 ex 08129090 Quinces 4% ex 08129090 Fruit falling within heading Nos0801 , 0803 , 0804 (excluding figs and pineapples), 08054000, 0810 20 90, 0810 30 90, 081040 10, 08104050, 08104090, 081090 10, 0810 90 30 and 0810 90 80 Free 52,1260 0813 1000 Fruit, dried, other than that of heading Nos0801 to 0806 ; mixtures of nuts or dried fruits of this chapter Apricots 5,5 % 52.1270 0813 40 30 Pears 4% 52.1280 52.1290 0813 40 50 ex 0813 40 80 Pawpaws Rose-hip fruit Free 52.1300 0814 00 00 Peel of citrus fruit or melons, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 52.1320 0901 12 00 Coffee, not roasted, decaffeinated 8,5% 52.1330 0901 21 00 Coffee roasted, not decaffeinated 1 1,5 % 52.1340 0901 22 00 Coffee roasted, decaffeinated 12,5% 52.1360 0901 4000 Coffee substitutes containing coffee 13% 52.1370 0902 1 000 Green tea (not fermented) in immediate packings of a content not exceeding 3 kg Free 52.1390 090412 00 Pepper of the genus Piper, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta Pepper, crushed or ground Free 52.1410 09042090 Fruits of the genus Capsicum or of the genus Pimenta, crushed or ground 4% No L 383/ 102 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3) (4) 52.1440 0908 1090 0908 2090 Nutmeg, other Mace, crushed or ground Free 52.1460 0909 10 90 Seeds of badian 7% 52.1510 091091 10 Other spices mixtures, neither crushed nor ground Free 52.1520 091091 90 Crushed or ground 3% 52.1530 0910 99 91 Other neither crushed nor ground Free 52.1540 091099 99 Crushed or ground 3% 52.1550 1106 10 00 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour meal and powder of the products of Chapter 8 Flour and meal of the dried leguminous vegetables of heading No 0713 2% 52.1560 1106 30 10 Flour, meal and powder of bananas Free 52.1570 ex 1106 3090 Flour, meal and powder of chestnuts 7,5 % 52.1580 ex 1106 3090 Other than of chestnuts 2% 52.1590 52.1600 1211 10 00 1211 90 30 Liquorice roots Tonquin beans Free 52.1610 1212 1091 Locust bean seeds, not decorticated, crushed or ground Free 52.1620 1212 1099 Other locust bean seeds 6% 52.1630 52.1640 1212 20 00 121230 00 Seaweeds and other algae Apricot peach or plum stones and kernels Free 52.1650 1302 12 00 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products Vegetable saps and extracts Of liquorice Free (*) 52.1660 ex 1302 20 10 Pectic substances, pectinates and pectates Dry, excluding apple, pear and quince pectic substances 12% 52.1670 ex 13022090 Other, excluding apple, pear and quince, pectic substances 7 % 52.1680 1302 31 00 1302 32 10 Agar-agar Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds Free 52.1690 1503 00 19 1503 00 30 Lard stearin , lard oil , oleostearin , oleo-oil and tallow oil not emulsified or mixed or otherwise prepared Lard stearin and oleostearin other than for industrial uses Tallow oil for industrial uses other than the manufacture of foodstuffs for human con ­ sumption (e) Free 52.1700 1503 0090 Other 4% - (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. 30. 12 . 89 Official Journal of the European Communities No L 383/ 103 ¢ ( 1 ) (2) (3 ) (4) 52.1710 1504 10 10 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified Fish-liver oils and their fractions of a vitamin A content not exceeding 2 500 IU/g Free 52.1720 ex 150420 10 Fats and oils and( their fractions, of fish, other than liver oils ; solid fractions in imme ­ diate packings of a net capacity of 1 kg or less 1 6 % - ex 150420 10 Other solid fractions 11 % 52.1730 ex 150430 19 Fats and oils and their fractions, of marine mammals ; solid fractions, in immediate packings of a net capacity of 1 kg or less 16% ex 150430 19 Other solid fractions 11 % 52.1740 1505 Wool grease and fatty substances derived therefrom (including lanolin) Free 52.1750 1506 0000 Other animal fats and oils and their fractions, whether or not refined, but not chemical ­ ly modified Free 52.1760 1507 10 10 Soya-bean oil and its fractions Crude oil, whether or not degummed for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5 % 52.1770 1511 10 10 Palm oil and its fractions Crude oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5 % 52.1780 15111090 Other 4 % 52.1790 151190 11 Other Solid fractions In immediate packings of a net capacity of 1 kg or less 16% 52.1800 15119019 Other 1 1 % 52.1810 151190 99 Other 12% 52.1820 52.1830 ex 1512 11 10 1512 21 10 Safflower oil and fractions thereof for technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (e) Cotton-seed oil and its fractions for technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (e) 2,5 % 52.1840 1513 11 10 Coconut (copra) oil and fractions thereof, whether or not refined, but not chemically modified Crude oil For technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5 % 52.1850 1513 1191 In immediate packings of a net capacity of 1 kg or less 18% 52.1860 1513 11 99 151321 91 Other 7% 52.1870 1513 19 11 Solid fractions In immediate packings of a net capacity of 1 kg or less 16 % . (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. No L 383/ 104 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3 ) (4) 52.1880 1513 19 19 Other 11 % 52.1890 1513 1930 Other For technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 6,5 % 52.1900 1513 1991 1513 29 50 In immediate packings of a net capacity of 1 kg or less 18% 52.1910 1513 1999 1513 2991 Other 13% 52.1920 52.1930 1513 21 11 1513 21 19 Palm kernel oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) Babassu oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5 % 52.1940 15132130 Other in immediate packings of a net capacity of 1 kg or less 18% 52.1960 151329 11 Other solid fractions in immediate packings of a net capacity of 1 kg or less 16% 52.1970 1513 29 19 Other 11 % 52.1980 ex 1513 29 30 Palm kernel oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 6,5 % 52.2010 ex 1514 10 10 Rape, mustard oil and fractions thereof, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5% 52.2020 1515 21 10 Other fixed vegetable fats and oils (including jojoba oil) and their fractions Maize (corn) oil and its fractions for technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (e) 2,5 % 52.2030 1515 30 90 Castor oil and its fractions, other 6 % 52.2040 1515 4000 Tung oil and its fractions Free 52.2050 1515 50 11 Sesame oil and its fractions for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5% 52.2060 52.2070 151560 90 151590 10 Jojoba oil and its fractions other than raw oil Oiticica oil ; myrtle wax and Japan wax ; their fractions Free 52.2080 1515 9040 Other oils and their fractions for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 2,5 % 52.2090 52.2100 1515 90 51 1515 9091 Other crude oils, solid, in immediate packings of a net capacity of 1 kg or less Other, solid, in immediate packings of a net capacity of 1 kg or less 18% 52.2110 1516 1010 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further pre ­ pared Animal fats and oils and their fractions, in immediate packings of a net capacity of 1 kg or less 16% (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions . 30. 12 . 89 Official Journal of the European Communities No L 383/ 105 ( 1 ) P) (3) (4) 52.2120 1516 1090 Other 1 1 % 52.2130 151620 10 Hydrogenated castor oil , so-called 'opal wax' Free 52.2140 15162091 Vegetable fats and oils and their fractions, in immediate packings of a net capacity of 1 kg or less 16 % . 52.2150 15162099 Other 11 % 52.2160 15179093 Edible mixtures or preparations of a kind used as mould release preparations Free 52.2170 151800 10 Linoxyn Free 52.2180 1518 00 31 Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (e), crude 2,5 % 52.2190 1519 11 00 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols Stearic acid Free 52.2200 1519 1200 Oleic acid 3% 52.2210 1519 13 00 1519 19 00 1519 20 00 Tall oil fatty acids Other Acid oils from refining Free 52.2220 1519 30 00 Industrial fatty alcohols 5% 52.2230 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and'glycerol lyes Free 52.2240 152110 90 1521 9099 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti , whether or not refined or coloured Other than raw Beeswax and other insect waxes, whether or not refined or coloured; other than raw Free 52.2250 1522 00 10 1522 0091 1522 00 99 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes Degras Residues resulting from the treatment of fatty substances or animal or vegetable waxes Other Oil foots and dregs ; soapstocks Other Free 52.2260 1602 20 10 Other prepared or preserved meat, meat offal or blood Goose or duck liver 11 % 52.2270 1602 41 90 1602 42 90 1602 49 90 Of swine, other than domestic swine 8% 52.2280 ex 1602 5090 Prepared or preserved bovine tongue 17% 52.2290 ex 1602 90 31 Game 8% ex 1602 90 31 Rabbit 14% (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions . No L 383/ 106 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) 52.2300 ex 1602 9071 ex 1602 90 79 Other, of sheep 18% ex 1602 90 71 ex 1602 90 79 Other, of goats 16% 1602 9099 Other 16% 52.2310 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates In immediate packings of a net capacity of 1 kg or less 5% 52.2320 1603 00 30 In immediate packings of a net capacity of more than 1 kg but less than 20 kg Free 52.2330 160411 00 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs Salmon 4 % (**) 52.2340 1604 13 90 Other (than sardines) 9 % (**) 52.2350 1604 1490 Bonito (Sarda spp.) 18 % (**) 52.2360 1604 15 10 Mackerel of the species Scomber scombrus and Scomberjaponicus 19% (**) 52.2370 1604 15 90 Mackerel of the species Scomber australasicus 9 % (**) 52.2380 1604 19 10 Salmonidae, other than salmon 4% 52.2390 1604 19 50 Fish of the species Orcynopsis unicolor 19 % (**) 52.2400 1604 19 91 Fillets, raw, coated with batter or breadcrumbs, deep frozen 10 % (**) 52.2405 1604 19 99 Other fish, whole or in pieces 9 % (**) 52.2410 1604 20 10 1604 20 30 Of salmon Of Salmonidae, other than salmon 4 % ( «*) 52.2420 ex 1604 20 50 Bonito (Sarda spp). 18% (**) 52.2430 ex 160420 50 Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the spe ­ cies Orcynopsis unicolor 19 % (**) ex 1604 2090 Other, excluding herrings 9 % (**) 52.2440 16043010 Caviar (sturgeon roe) 12 % (**) 52.2450 1604 3090 Caviar substitutes 14 % (**) 52.2460 1605 1000 ex 1605 20 00 1605 30 00 1605 40 00 ex 1605 9010 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Crab Shrimps and prawns excluding shrimps of the Crangon spp. type Lobster Other crustaceans Molluscs excluding snails other than seasnails 6 % (**) : 30. 12.89 Official Journal of the European Communities No L 383/107 ( 1 ) (2) (3) (4) 52.2470 1605 9090 Other 16% 52.2480 1702 50 00 1702 90 10 Chemically pure fructose and maltose Free 52.2490 1704 1011 1704 10 19 Chewing gum, whether or not sugar coated, containing less than 60 % by weight of suc ­ rose 2% 52.2495 17041091 17041099 Containing 60 % or more by weight of sucrose 2 % (') 52.2500 17049010 Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 9% 52.2510 170490 30 White chocolate 4 % 52.2520 170490 51 170490 55 170490 61 17049065 17049071 170490 75 170490 81 17049099 Pastes, including marzipan Throat pastilles and cough drops Sugar-coated (panned) goods Gum confectionery and jelly confectionery Boiled sweets whether or not filled Toffees, caramels and similar sweets Compressed tablets Other 6% 52.2530 1803 Cocoa paste, whether or not defatted 1 1 % 52.2540 180400 00 Cocoa butter, fat and oil 8% 52.2550 1805 0000 Cocoa powder, not containing added sugar or other sweetening matter 9% - 52.2560 ex 1806 10 10 ex 1806 10 30 ex 1806 1090 Chocolate and other food preparations containing cocoa Cocoa powder, not otherwise sweetened than by the addition of sucrose 3% 52.2570 1806 20 10 1806 20 30 180620 50 1806 20 90 1806 31 00 1806 32 10 1806 32 90 18069011 18069019 18069031 1806 90 39 180690 50 Chocolate and other food preparations 9% 52.2580 1901 1000 1901 2000 ex 1901 9090 Food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included Preparations for infant use, put for retail sale Mixes and doughs for the preparation of bakers' wares of heading No 1905 Other Free ex 1901 9090 Other preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough known as 'papad' Free (2) (') For these products, the total of the import duty and the MOB shall be hmitedto 18 % of the customs value . (2) No additional duties are levied. No L 383/ 108 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) 52.2590 ex 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls , siftings or similar forms, excluding those obtained from potato starch 2% 52.2600 19041010 190410 30 19041090 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals , other than maize (corn), in grain form, pre-cooked or otherwise prepared Prepared food obtained by the swelling or roasting of cereals or cereal products Free 52.2610 1904 90 10 Of rice 3% 52.2620 19049090 Of other cereals 2% 52.2630 1905 JO 00 Crispbread Free 52.2640 1905 20 10 1905 2030 1905 2090 Gingerbread and the like Free 52.2660 1905 90 10 Matzos Free 52.2670 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Free 52.2680 1905 90 30 Bread 4% 52.2690 2001 2000 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vine ­ gar or acetic acid Onions 14% 52.2695 2001 90 20 Fruit of the genus Capsicum other than sweet peppers and pimentos 5 % 52.2700 2001 90 50 ex 2001 90 80 Mushrooms Other, excluding 'mixed pickles' and sweet peppers 14% 52.2710 2001 90 30 Sweet corn 3% 52.2720 2001 9060 Palm hearts 7% 52.2730 ex 2001 90 80 Papaya chutney 9% 2003 20 00 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid Truffles 14% 52.2740 200490 10 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen Sweet corn 3% 52.2750 ex 2004 90 30 Sauerkraut 15% ex 2004 90 30 Capers 12% 52.2760 ex 2004 90 99 Asparagus 20% ex 20049099 Bamboo shoots n%~ ex 2004 9099 Moringa oleifera (drumsticks) Free 30. 12. 89 Official Journal of the European Communities No L 383/ 109 ( 1 ) (2) (3 ) (4) 52.2770 2005 3000 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen Sauerkraut 15% 52.2780 2005 6000 Asparagus 20% 52.2790 2005 80 00 Sweet corn 3% 52.2795 200590 10 Fruit of the genus Capsicum 5% 52.2800 200590 30 Capers 12% 52.2810 ex 2005 90 90 Bamboo shoots 1 1 % ex 2005 90 90 : Moringa oleifera (drumsticks) Free 52.2820 ex 2006 00 39 Fruits, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) Other, with a sugar content exceeding 13 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 081040 10, 08104050, 08104090, 0810 90 10, 0810 90 30 and 0810 90 80 6% 52.2830 ex 200600 90 Other, than with a sugar content not exceeding 13 % Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 6% 52.2840 ex 2007 1090 Jams, fruit jellies , marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Other Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% 52.2850 ex 2007 91 10 ex 2007 91 30 Jams and marmalades of citrus fruit With a sugar content exceeding 30 % by weight, excluding orange jam and marmalade With sugar content exceeding 13 % but not exceeding 30 % by weight, excluding orange jam and marmalade 18% 52.2860 ex 2007 91 90 Other, excluding orange jam and marmalade 19 % 52.2870 ex 2007 99 39 With a sugar content exceeding 30 % by weight Fruit falling within heading Nos 0801 ; 0803 , 0804 (except figs and pineapples) 0807 2000, 0810 2090, 08103090, 081040 10, 081040 50, 08104090, 081090 10, 08 10 90 30 and 08 10 90 80 8% 52.2880 ex 2007 10 10 ex 2007 99 59 With a sugar content exceeding 13 % but not exceeding 30 % by weight Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 08072000, 08102090, 08103090, 081040 10, 08104050, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% 52.2890 ex 2007 99 90 Other Fruit falling within heading Nos 0801 , 0803, 0804 (excluding figs and pineapples), 0807 2000, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% No L 383/ 1 10 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3 ) (4) 52.2900 2008 11 91 2008 1 1 99 ex 2008 19 10 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included Ground-nuts Other, including mixtures in immediate packings of a net content exceeding 1 kg, ex ­ cluding almonds, walnuts and hazelnuts 6% 52.2910 ex 2008 19 10 Other including mixtures in immediate packings of a net content exceeding 1 kg Almonds, walnuts and hazelnuts 12% (*) 52.2920 ex 2008 19 90 Other, in immediate packings of a net content not exceeding 1 kg, excluding almonds, walnuts and hazelnuts 6% ex 2008 19 90 Other, in immediate packings of a net content not exceeding 1 kg Almonds, walnuts and hazelnuts 1 1,5 % (*) 52.2930 2008 20 1 1 Pineapples, in immediate packings of a net content Of 1 kg or more, with a sugar content exceeding 17 % by weight 10% 52.2940 2008 20 19 Other 10% - 52.2950 200820 31 Of 1 kg or less, with a sugar content exceeding 19 % by weight 10% 52.2960 2008 20 39 Other 10% 52.2970 2008 30 1 1 2008 30 19 Citrus fruit containing added spirit, with a sugar content exceeding 9 % by weight 25% 52.2980 2008 30 31 2008 30 39 Other citrus fruit 25% 52.2990 2008 30 51 Containing added sugar, in immediate packings of anet capacity of more than 1 kg Grapefruit segments 9% 52.3000 2008 30 55 Mandarins (including tangerines and satsumas); Clementines, wilkings and other simi ­ lar citrus hybrids 19% (*) 52.3010 2008 30 71 - Containing added sugar, in immediate packings of a net capacity of 1 kg or less Grapefruit segments 9% 52.3020 2008 30 75 Mandarins (including tangerines and satsumas), Clementines, wilkings and other simi ­ lar citrus hybrids 18 % (*) 52.3030 2008 40 1 1 2008 40 19 2008 40 31 Pears with a sugar content exceeding 13 % by weight 25% 52.3040 2008 4021 2008 40 29 2008 40 39 Pears, other 25% 52.3050 2008 50 11 : 2008 50 19 2008 50 51 Apricots with a sugar content exceeding 13 % by weight 25% 30. 12.89 Official Journal of the European Communities No L 383/ 1 11 ( 1 ) (2) (3) (4) 52.3060 2008 50 31 2008 50 39 2008 50 59 Apricots , other 25% 52.3065 2008 60 61 Sour cherries (Prunus cerasus), containing added sugar, in immediate packings of a net content not exceeding 1 kg 18% 52.3070 2008 70 11 2008 70 19 2008 70 51 Peaches with a sugar content exceeding 1 3 % by weight 25% 52.3080 2008 70 31 2008 7039 2008 70 59 Peaches, other 25% 52.3090 2008 80 11 2008 80 19 Strawberries 25% 52.3100 2008 8031 2008 80 39 Strawberries 25 % 52.3110 2008 91 00 Palm hearts 7% 52.3120 2008 92 1 1 2008 92 19 Mixtures 25% 52.3130 2008 92 31 2008 92 39 Mixtures 25% 52.3140 ex 2008 92 50 Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80, in which no single fruit exceeds 50 % of the total weight of the fruits 9 % 52.3150 ex 2008 92 71 Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 081090 10, 0810 90 30 and 0810 90 80 7% 52.3160 ex 2008 92 91 Mixtures of two or more fruits falling within headings Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 081040 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80, in which no single fruit exceeds 50 % of the total weight of the fruits 9% 52.3170 ex 2008 92 99 Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80, in which no single fruit exceeds 50 % of the total weight of the fruits 10% 52.3180 2008 99 1 1 2008 99 19 Ginger 10% 52.3190 2008 99 21 Grapes, with a sugar content exceeding 13 % by weight 25 % 52.3200 2008 99 23 Other grapes 25 % 52.3210 2008 99 27 2008 99 34 Other fruits , with a sugar content exceeding 9 % by weight 25% 52.322a 2008 99 35 2008 99 39 Other containing added spirit 25% No L 383/ 1 12 Official Journal of the European Communities 30 . 12. 89 ( 1 ) (2) (3) (4) 52.3230 2008 99 43 Grapes, in immediate packings of a net content exceeding 1 kg 18 % (*) 52.3240 ex 2008 99 46 ex 2008 99 48 Passion fruits and guavas, not containing added spirit Fruit falling within heading Nos 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 6% 52.3250 ex 2008 9946 Tamarind 7% 52.3260 2008 99 53 Grapes 19% (*) 52.3265 ex 2008 99 61 ex 2008 99 69 Passion fruits and guavas Fruit falling within heading, 0803 , 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 7% 52.3270 2008 99 85 Maize 3% 52.3280 ex 2008 99 99 Fruit falling within heading Nos 0803, 0804 (except figs), 0807 2000, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 6% 52.3290 2009 20 1 1 Fruit juices (including grape must) and vegetable juices, unfermented and not contain ­ ing added spirit, whether or not containing added sugar or other sweetening matter Grapefruit juices 28 % 52.3300 2009 20 19 Grapefruit juice 28% 52.3310 2009 2091 2009 2099 Grapefruit juice 7% 52.3320 ex 2009 30 31 6x2009 30 39 Citrus fruit juices (excluding lemon juices) containing added sugar Citrus fruit juices (excluding lemon juices) not containing added sugar 13 % (*) 52.3340 2009 3091 2009 30 95 Other citrus fruit juices With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight 14 % (*) 52.3350 ex 2009 30 99 Lime juice (Citrus anrantifolia var. Lumio and var. Limetta), not containing added sugar 13% (*) ex 2009 30 99 Other, not containing added sugar 15 % (*) 52.3360 2009 40 30 Pineapple juice 17 % (*) 52.3370 2009 40 91 Pineapple juice 17% (*) 52.3380 2009 4093 2009 40 99 With an added sugar content not exceeding 30 % by weight Pineapple juice not containing added sugar 17 % (*) 52.3385 2009 7030 2009 7093 2009 7099 Apple juice, of a density not exceeding 1 ,33 g/cm3 at 20 ° C Of a value exceeding ECU, 8 per 100 kg net weight, containing added sugar Of a value not exceeding ECU, 8 per 100 kg net weight, with an added sugar content not exceeding 30 % by weight Not containing added sugar 12% No L 383/ 11330. 12. 89 Official Journal of the European Communities 0 ) (2) (3) (4) 52.3390 ex 2009 80 32 ex 2009 80 34 Of passion fruit and guavas Of other fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% 52.3400 ex 2009 80 39 Date juice Free ex 2009 80 39 Fruit falling within heading Nos 0801 , 0803, 0804 (except figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8 % , 52.3410 ex 2009 80 80 Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% ex 2009 80 80 Other fruit and vegetable juices, containing added sugar, excluding apricot and peach juice 17% 52.3420 2009 80 83 ex 2009 80 85 Juices of passion fruit and guavas Of other fruit and vegetable juices with an added sugar content exceeding 30% by weight Fruit falling within heading Nos 0801 , 0803, 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% ex 2009 80 85 Other, excluding apricot and peach juices 17% 52.3430 ex 2009 80 93 Other fruit and vegetable juices with an added sugar content of 30 % or less , by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% ex 2009 80 93 Other, excluding apricot and peach juices 17% 52.3440 2009 8095 ex 2009 80 99 Other fruit and vegetable juices, not containing added sugar Of fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8 % ex 2009 80 99 Other, excluding apricot and peach juices 18% 52.3450 ex 2009 90 21 Mixtures of juices of a value not exceeding ECU 30 per 100 kg net weight Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8% 52.3460 ex 2009 90 51 Mixtures of juices of a value exceeding ECU 30 per 100 kg net weight, excluding mix ­ tures containing, either separately or together, over 25 % of grape, citrus fruit, pineap ­ ple, apple, pear apple, pear, tomato, apricot or peach juice containing added sugar 17 % (*) 52.3470 ex 2009 90 59 Other, not containing added sugar 1 8 % (*) No L 383/ 1 4 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) 52.3480 ex 2009 90 91 Mixtures of juices Of a value not exceeding ECU 30 per 100 kg net weight, excluding mixtures contain ­ ing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice with an added sugar content exceeding 30 % by weight 17 % (*) 52.3490 ex 2009 90 93 With an added sugar content not exceeding 30 % by weight 17 % (*) 52.3500 ex 2009 90 99 Not containing added sugar 18 % (*) 52.3510 ex 2101 1011 ex 2101 1019 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Essences of coffee 9% 52.3520 ex 2101 20 10 Extracts, essences or concentrates of tea or mate and preparations with a basis of those extracts , essences or concentrates Free 52.3530 2101 30 19 2101 30 99 Roasted chicory and other roasted coffee substitutes Other Extracts, essences and concentrates of roasted chicory and other roasted coffee substi ­ tutes Other 2% 52.3540 2102 10 10 Yeasts (active or inactive), other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders Culture yeast 8% 52.3550 2102 1031 2102 10 39 Bakers ' yeast 4% ' 52.3560 2102 10 90 Other yeast 10% 52.3570 2102 20 11 Inactive yeasts In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 6% 52.3580 2102 20 19 2102 2090 Other Free 52.3590 2102 30 00 Prepared baking powder 3% 52.3600 ex 2103 1000 Sauces and preparations thereof; mixed condiments and mixed seasoning, mustard flour and meal and prepared mustard Soya sauce not with a vegetable oil basis 5 % 52.3610 ex 2103 20 00 Sauces with a basis of tomato puree 6% 52.3620 2103 30 10 Mustard flour Free 52.3630 52.3640 2103 30 90 ex 2103 90 90 Prepared mustard Products with a tomato ketchup basis 7 % ex 2103 9090 Other, excluding sauces with a vegetable oil basis 5% 30. 12. 89 Official Journal of the European Communities No L 383/ 1 15 ( I ) (2) (3 ) (4) 52.3650 2104 1000 Soups and broths, in liquid, solid or powder form 1 1 % 52.3660 2104 20 00 Homogenized composite food preparations 17% 52.3670 ex21069091 Dried plasma, obtained from the fresh blood of cattle added to citric sodium, contain ­ ing 73,3 % or more but less than 90 % by weight of proteins calculated on the dry prod ­ ucts Free 52.3680 2201 1000 Mineral waters and aerated waters Free 52.3690 2202 10 00 2202 9010 Waters including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured Non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 6% 52.3700 2203 00 Beer made from malt 14% 52.3710 52.3720 ex 2208 90 51 ex 2208 9053 Other spirituous beverages in containers holding two litres or less Pisco and singani, Tequila ECU 1,30 per hi per % vol of alcohol + ECU 5 per hi 52.3730 2301 2000 Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic inverte ­ brates Free (**) 52.3740 2302 5000 Bran, sharps and other residues, of leguminous vegetables 3% 52.3750 2308 9090 Vegetable materials and vegetable waste, vegetable residues and by-products ; whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included Other Free 52.3760 2309 1090 Preparation of a kind used in animal feeding Other dog or cat food 3% 52.3770 2309 90 10 Fish or marine mammal solubles Free 52.3780 2309 90 91 2309 90 99 Other 3% 52.3790 2402 1000 Cigars, cheroots and cigarillos 35 % (*) 52.3800 2402 2000 Cigarettes 60 % (*) 52.3810 2403 1000 Smoking tobacco 90 % (*) 52.3820 2403 91 00 'Homogenized' or 'reconstituted' tobacco 18% (*) 52.3830 2403 99 10 Chewing tobacco and snuff 45 % (*) 52.3840 2403 99 90 Other 18 % (*) No L 383/ 116 Official Journal of the European Communities 30. 12 . 89 ANNEX III List of countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 048 Yugoslavia 060 Poland 064 Hungary 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 248 Senegal 268 Liberia 272 Ivory Coast 276 Ghana 288 Nigeria 302 Cameroon 314 Gabon 318 Congo 322 Zaire 330 Angola 346 Kenya 366 Seychelles and dependencies 370 Madagascar 373 Mauritius 378 Zambia 382 Zimbabwe 393 Swaziland 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 662 Pakistan 664 India 669 Sri Lanka 680 Thailand 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 808 Federated States of Micronesia 808 Republic of the Marshall Islands 808 Republic of Palau 815 Fiji 816 Vanuatu (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regulation (EEC) No 3639/86 (OJ No L 336, 29. 1 1 . 1 986, p. 46)). 30. 12 . 89 Official Journal of the European Communities No L 383/ 1 17 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (') 809 New Caledonia and dependencies 811 Wallis and Futuna Islands . 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands. Wake Island. No L 383/ 1 18 Official Journal of the European Communities 30. 12. 89 ANNEX IV List of products mentioned in Article 1 (1) (a) (b) Order No CN code Description ( 1 ) (2) (3) 57.0010 0101 Live horses, asses, mules and hinnies 57.0020 01042010 Goats, pure breeding animals (c) 57.0030 0106 00 Other live animals 57.0040 0203 1190 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh, chilled or frozen, other than of domestic swine 57.0050 0205 00 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 57.0060 0206 1091 0206 1099 0206 21 00 0206 22 90 0206 2999 Edible offal , fresh, chilled or frozen : Of bovine animals 57.0070 0206 3090 0206 41 99 0206 49 99 Of swine, other than domestic swine 57.0080 0206 8091 02069091 Of horses, asses, mules or hinnies 57.0090 0206 8099 0206 90 99 Of sheep and goats 57.0095 0207 3100 0207 50 10 Fatty livers of ducks or geese, fresh, chilled or frozen (d) 57.0100 0208 Other meat and. edible meat-offal , fresh, chilled or frozen 57.0110 02101190 0210 12 90 021019 90 Meat and edible meat offal , salted, in brine, dried or smoked Of swine, other than domestic swine 57.0120 021090 10 0210 90 20 Of horsemeat Other meat 57.0130 57.0140 57.0150 02109049 02109060 0210 90 80 Offal of bovine animals Offal of sheep and goats Other offal 57.0160 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTE ­ BRATES (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN : codes . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding descrip ­ tion taken together. (b) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries. (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions. (d) No AGR is levied. 30. 12 . 89 Official Journal of the European Communities No L 383/ 1 19 ( 1 ) (2) (3) 57.0170 0403 10 51 0403 10 53 0403 10 59 0403 1091 0403 1093 0403 1099 0403 90 71 0403 90 73 0403 90 79 0403 9091 0403 90 93 0403 9099 Buttermilk, curdled milk and cream, yogurt, kephir and other fermentated or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening mat ­ ter, flavoured or containing added fruit , nuts or cocoa 57.0180 0407 00 90 Birds' eggs, in shell , fresh, preserved or cooked : Other than poultry eggs 57.0190 0409 00 00 Natural honey 57.0200 0410 0000 Edible products of animal origin, not elsewhere specified OF included 57.0210 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUD ­ ED 57.0220 CHAPTER 6 LIVE TREES AND OTHER PLANTS, BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE 57.0230 0701 Potatoes, fresh or chilled 57.0240 0706 90 30 Horse-radish (Cochlearia armoracia) 57.0250 0708 Leguminous vegetables , shelled or unshelled, fresh or chilled 57.0260 ex 0709 20 00 0709 30 00 0709 40 00 0709 51 30 0709 60 10 0709 60 99 0709 90 70 07099090 Other vegetables, fresh or chilled Asparagus, from 1 October to 3 1 January Aubergines (egg-plants) Celery, other than celeriac Chantarelles Sweet peppers Other Courgettes Other 57.0270 0710 all codes except 0710 80 10 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 57.0280 0711 all codes except 0711 20 10 0711 2090 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservatives solutions), but unsuitable in that state for immediate consump ­ tion 57.0290 0712 10 00 0712 20 00 0712 3000 0712 90 30 0712 90 50 ex 0712 9090 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared Potatoes Onions Mushrooms and truffles Tomatoes Carrots Other, excluding olives 57.0300 0713 Dried leguminous vegetables, shelled, whether or not skinned or split No L 383/ 120 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3) 57.0310 57.0320 0714 20 10 0714 90 90 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pel ­ lets ; sago pith Sweet potatoes for human consumption (c) Other 57.0370 0802 5000 0802 9090 Other nuts, fresh or dried, whether or not shelled or peeled Pistachios Other 57.0380 0803 00 90 Bananas, including plantains, dried 57.0390 57.0410 57.0420 57.0430 57.0440 0804 10 00 0804 3000 080440 10 0804 4090 0804 50 00 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried Dates Pineapples Avocados, from 1 December to 3 1 May Avocados, from 1 June to 30 November Guavas, mangoes and mangosteens 57.0450 ex 0805 2010 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 2090 0805 30 90 0805 40 00 0805 9000 Citrus fruit, fresh or dried Clementines, from 15 May to 15 September Montreales and satsumas, from 15 May to 15 September Mandarins and wilkings, from 15 May to 15 September Tangerines, from 15 May to 15 September Other, from 15 May to 15 September Limes Grapefruit Other 57.0470 0807 10 10 0807 1090 0807 20 00 Melons (including watermelons) and papaws (papayas), fresh Watermelons Other Papaws (papayas) 57.0480 0809 40 90 ex 0809 20 10 ex 0809 2090 Sloes , fresh Sour cherries (prunus cerasus), fresh 57.0490 0810 20 10 0810 2090 0810 3090 0810 40 30 081040 50 081040 90 08 10 90 10 081090 30 081090 80 Other fruit, fresh 57.0500 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 57.0510 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sul ­ phur water or in other preservative solutions), but unsuitable in that state for immediate con ­ sumption (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions . 30. 12 . 89 Official Journal of the European Communities No L 383/ 121 ( »&gt; (2) (3) 57.0520 0813 10 00 0813 20 00 0813 30 00 0813 4010 0813 40 30 0813 40 50 0813 4060 0813 4080 0813 50 11 0813 5019 ex 0813 50 30 ex 0813 50 91 Fruit, dried, other than that of heading Nos 0801 to 0806 Apricots Prunes Apples Other fruit Peaches, including nectarines Pears Papaws (papayas) Other Mixtures of nuts or dried fruit of this chapter Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 Not containing prunes Containing prunes Mixtures of coconuts, Brazil nuts , cashew nuts, areca (or Betel) nuts or colanuts Mixtures of dried guavas, mangoes, mangosteens, papaws, tamarind, cashew apples, jack ­ fruit, lychees or sapodilla plums 57.0530 0814 0000 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 57.0540 CHAPTER 9 COFFEE, TEA, MATfe AND SPICES 57.0550 1006 10 10 Rice For sowing (c) 57.0560 1105 Flour, meal and flakes of potatoes 57.0570 1106 10 00 1106 30 10 1106 30 90 Flour and meal of dried leguminous vegetables of heading No 0713 , of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of products of Chapter 8 Flour and meal of dried leguminous vegetables of heading No 0713 Flour, meal and powder of the products of Chapter 8 57.0580 1108 20 00 Inulin 57.0590 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICINAL PLANTS ; STRAW AND FOD ­ DER; EXCLUDING SUGAR BEET AND SUGAR CANE FALLING WITHIN SUB ­ HEADINGS 1212 91 AND 1212 92 00 57.0600 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS 57.0610 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSE ­ WHERE SPECIFIED OR INCLUDED 57.0620 150200 Fats of bovine animals, sheep or goats , raw or rendered, whether or not pressed or solvent-ex ­ tracted 57.0630 1503 00 Lard stearin, lard oil , oleostearin, oleo-oil and tallow oil, not emulsified or mixed or other ­ wise prepared 57.0640 1504 except code 1504 30 11 Fats and oils and their fractions,: of fish or marine mammals, whether or not refined, but not chemically modified (c) Entry within this CN code is subject to conditions laid down in the relevant Community provisions . No L 383/ 122 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3 ) 57.0650 1505 Wool grease and fatty substances derived therefrom (including lanolin) 57.0660 1506 0000 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 57.0670 1507 Soya-bean oil and its fractions, whether or not refined , but not chemically modified 57.0680 1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified 57.0690 1511 Palm oil and its fractions, whether or not refined, but not chemically modified 57.0700 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified 57.0710 1513 Coconut (copra), palm kernel or babassu oil or fractions thereof, whether or not refined, but not chemically modified 57.0720 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified 57.0730 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions whether or not refined, but not chemically modified 57.0740 1516 Animal and vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter ­ esterified, re-esterified or elaidinized, whether or not refined, but not further prepared 57.0750 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats and oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 57.0760 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphur ­ ized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegeta ­ ble fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included 57.0770 1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols , 57.0780 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes 57.0790 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti , whether or not refined or coloured 57.0800 1522 00 10 1522 0091 1522 0099 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes Degras Oil foots and dregs ; soapstocks Other 57.0810 1602 20 10 1602 41 90 1602 42 90 1602 49 90 1602 5090 1602 90 31 1602 9069 1602 90 71 1602 90 79 1602 9099 Other prepared or preserved meat, meat offal or blood Goose or duck liver Of swine, other than of domestic swine Of bovine animals Of game or rabbit Of sheep or goats 30. 12 . 89 Official Journal of the European Communities No L 383/ 123 ( 1 ) (2) (3) 57.0820 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 57.0830 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs 57.0840 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 57.0850 170250 00 Chemically pure fructose 57.0860 1702 90 10 Chemically pure maltose 57.0870 1704 Sugar confectionery (including white chocolate), not containing cocoa 57.0880 CHAPTER 18 COCOA AND COCOA PREPARATIONS 57.0890 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK, PASTRYCOOKS' PRODUCTS (') 57.0900 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS 57.0910 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXLUDING SUGAR SYRUPS FALLING WITHIN SUBHEADINGS 2106 90 30, 2106 90 51 , 2106 90 55 AND 2106 90 59 57.0920 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN SUBHEADINGS 2204 10 11 TO 2204 30 10, 2206 00 10, 2208 40 10, 2208 40 90, 2208 90 1 1 AND 2208 90 19 57.0930 2301 Flours, meals and pellets , of meat or meat offal of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves 57.0940 2302 5000 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants Of leguminous plants 57.0950 2308 9090 Vegetable materials and vegetable waste, vegetable residues and byproducts, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included Other 57.0960 2309 10 90 2309 90 10 2309 90 91 2309 90 99 Preparations of a kind used in animal feeding Fish or marine mammal solubles Beet-pulp with added molasses Other 57.0970 CHAPTER 24 TOBACCO AND UNMANUFACTURED TOBACCO SUBSTITUTES (') No additional duties are levied for other preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough known as 'papad' No L 383/ 124 Official Journal of the European Communities 30. 12 . 89 ANNEX V List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina FÃ so 240 Niger 244 Chad 350 Uganda 352 Tanzania 366 Mozambique 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 676 Burma (Myanmar) 684 Laos 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa 247 Republic ofCape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tome and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia